DETAILED ACTION
This action is in response to a filing filed on August 5th, 2021. Claims 1-19 are pending. 

Priority
This application claims the priority of U.S. Provisional Application No. 63/061,323, entitled "SYSTEM AND METHOD FOR CONTACTLESS SALES USING LOCATION BASED SERVICES," filed on August 5, 2020, the disclosure of which is hereby incorporated by reference in its entirety.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-7 is/are drawn to system (i.e., a manufacture), 8-14 is/are drawn to server (i.e., a manufacture), and claims 15-19 is/are drawn to a method (i.e., a process). As such, claims 1-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 8: A method, in a data processing system comprising a processor and a memory, for facilitating transactions at a venue, the method comprising: 
determining a location of a client device based on location sensor data received from the client device; 
determining an offer to an event at a venue is available based on the location of the client device; 
generating a message notifying the client device of the offer; 
determining the client device is checked-in to the venue; 22PATENT Atty. Docket No. 9666-2 
monitoring for merchandise or concession orders via the client device during the event; 
fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale system; 
and generating offers associated with the venue at the end of the event.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
Under their broadest reasonable interpretation, the steps of: determining a location of a client based on location sensor data received, determining an offer to an event at a venue is available based on the location of the client, generating a message notifying the client of the offer, determining the client is checked-in to the venue, monitoring for merchandise or concession orders via the client device during the event, fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale and generating offers associated with the venue at the end of the event (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 2-7, 9-14, and 16-19 further narrow the abstract idea by add entries to a location-based offering database including offers based on geographic locations, determine that the client device entered or is proximate to a given one of the geographic locations, and generate an offer corresponding to the given one of the geographic locations, the message includes at least one of a name and address of a merchant, conditions of the offer, and a time limit of the offer, receive a query from the client for information about offers that have associated geographic locations that are proximate to the location of the client or proximate to a future location intended, interact with a customer relations server to conduct transactions with advertiser and merchant or a venue, transactions include purchasing of tickets, merchandise, concessions, goods, and checking-in, issue digital tickets to the client for scanning upon admission or check in at the given venue location, provide the client with an ability to specify delivery of theAtty. Docket No. 9666-2 merchandise directly to a seat during intermission, held for pickup after the event, or mailed to an address, a message generator configured to generate direct-to-consumer messages with offers during intermission from advertiser and merchant i.e. commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity”, and is an abstract idea.
	Independent claim(s) 1 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 8 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using a processor, a memory, a client device, customer relations server, venue server, merchant devices, etc. (Claim 1, 8, and 15) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of a processor, a memory, a client device, customer relations server, venue server, merchant devices, etc. (Independent Claim(s) 1, 8, and 15, and dependent claims 2-7, 9-14, and 16-19) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., determine, select, receive, generate, provide, etc. steps performed by a processor, a memory, a client device, customer relations server, venue server, merchant devices, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of determining a location of a client based on location sensor data received, determining an offer to an event at a venue is available based on the location of the client, generating a message notifying the client of the offer, determining the client is checked-in to the venue, monitoring for merchandise or concession orders via the client device during the event, fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale and generating offers associated with the venue at the end of the event (Claim(s) 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to determining a location of a client based on location sensor data received, determining an offer to an event at a venue is available based on the location of the client, generating a message notifying the client of the offer, determining the client is checked-in to the venue, monitoring for merchandise or concession orders via the client device during the event, fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale and generating offers associated with the venue at the end of the event would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-7, 9-14, and 16-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1, 8, and 15, and dependent claims 2-7, 9-14, and 16-19 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional element(s) of determining a location of a client based on location sensor data received, determining an offer to an event at a venue is available based on the location of the client, generating a message notifying the client of the offer, determining the client is checked-in to the venue, monitoring for merchandise or concession orders via the client device during the event, fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale and generating offers associated with the venue at the end of the event (Claim(s) 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. determining a location of a client based on location sensor data received, determining an offer to an event at a venue is available based on the location of the client, generating a message notifying the client of the offer, determining the client is checked-in to the venue, monitoring for merchandise or concession orders via the client device during the event, fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale and generating offers associated with the venue at the end of the event is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0010] acknowledges that “the customer relations server comprises a geolocation module configured to determine a location of a client device and a venue interface configured to generate ticket offers based on the location of the client device and check-in upon entering a given venue location. The venue interface may be integrated with ticketing sales and distribution services from a venue server through an application programming interface. The customer relations server further comprises an e-commerce interface configured to provide the client device with an ability to purchase merchandise from advertiser and merchant devices based on a determination that the client device has checked in ...” The applicant’s disclosure [0030], discloses Customer relations server may provide functionality that allows businesses and venues to engage with a user of client device before, during, and after events at the venues via messages or notifications. The customer relations server may include a venue interface coupled to a geolocation module and message generator for providing real-time ticket sales to client device based on a user's location to perform the above steps (i.e. conventional nature of receiving and transmitting/communicating data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 2-7, 9-14, and 16-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 1-19 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20130325525 (“Boyd”) in view of U.S Pub. 20150262208 (“Bjontegard”).   
As per claims 1, 8, and 15, Boyd discloses, system for facilitating transactions at a venue, the system comprising: a processor; and a memory having executable instructions stored thereon that when executed by the processor cause the processor to (“and generate a message to the client device based on the offer”) (0005): 
determine a location of a client device based on location sensor data received from the client device (“communication may comprise checking in via a location tracking social networking application, sending a text message or multimedia message to a team or band portal, or otherwise communicating with the portal. At step 404, the portal may receive information of purchased tickets and fan communications. In some embodiments, the portal may review cost and quality options of potential offers specific to engagement of the fan”) (0135, fig. 4);
select an offer based on the location of the client device and an event at a venue a user of the client device is attending (“the portal may provide the fan with information on new products and services from the event operator, such as the team or band. At step 408, responsive to a selection by the fan of a purchase option or otherwise responding, such as by leaving comments on a portal message board or otherwise engaging with the portal, the fan engagement choice may be sent to the event operator and/or sponsor. In many embodiments, the portal may track fan engagement and gaps and costs in utilization of various programs and services. Fan engagement patterns and behavior may be provided to the operator and/or sponsor to better tailor future offerings. At step 410, in some embodiments, the fan may receive a loyalty reward from the event operator or sponsor for their engagement. Such rewards may comprise discounts, exclusive offers, upgrades, or other merchandise or services, as discussed above”) (0135, fig. 4).
Boyd specifically doesn’t disclose, generate a message to the client device based on the offer, however Bjontegard discloses, and generate a message to the client device based on the offer (“the system determines the user's intent to attend an event at the stadium, verifies and records this information, then enables communication of relevant offers to the user as the user approaches the stadium on the way to the event, how the user can be engaged, encouraged to participate, entertained and rewarded for sharing the experience with others while at the stadium, then acknowledges and thanks the user for attending as the user is leaving, then rewarded, enticed and promoted to return for another future event when returning home”) (0053).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to determine a location of a client device based on location sensor data received from the client device, select an offer based on the location of the client device and an event at a venue a user of the client device is attending, as disclosed by Boyd, generate a message to the client device based on the offer, as disclosed by Bjontegard for the purpose so the consumers making purchasing product decisions often deal with information overload, market noise, pricing gaps, and conflicting product-review signals.

As per claims 2, Boyd discloses, add entries to a location-based offering database including offers based on geographic locations (“In some embodiments, based on user demographic data (e.g. age, geography, wealth, occupation, common interests, etc.) from social networking providers, such as via a Facebook page of the team or band, the portal may predict likely purchase behavior of the user. In other embodiments, past purchase activity of the user on the system may be used or combined with social networking predictive behavior to recommend fan-based purchase packages, such as tickets to an event and a t-shirt or DVD of the event, or offer up-sell opportunities, such as the option to upgrade into better seats if the user also purchases a pair of items of merchandise. By providing such diverse sales opportunities in an integrated portal, the provider may take advantage of different profit margins to provide discounts for package purchases”) (0006);
determine that the client device entered or is proximate to a given one of the geographic locations (“location engine may comprise an application, service, server, routine, process, or other executable logic for tracking location based data, including GPS data, IP-based location data, cellular-based location data, RFID location data, etc.”) (0074, 0135, 0145, fig. 4).
Boyd specifically doesn’t disclose, and generate an offer corresponding to the given one of the geographic locations, however Bjontegard discloses, and generate an offer corresponding to the given one of the geographic locations (“the system determines the user's intent to attend an event at the stadium, verifies and records this information, then enables communication of relevant offers to the user as the user approaches the stadium on the way to the event, how the user can be engaged, encouraged to participate, entertained and rewarded for sharing the experience with others while at the stadium, then acknowledges and thanks the user for attending as the user is leaving, then rewarded, enticed and promoted to return for another future event when returning home”) (0053).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to determine a location of a client device based on location sensor data received from the client device, select an offer based on the location of the client device and an event at a venue a user of the client device is attending, as disclosed by Boyd, and generate an offer corresponding to the given one of the geographic locations, as disclosed by Bjontegard for the purpose so the consumers making purchasing product decisions often deal with information overload, market noise, pricing gaps, and conflicting product-review signals.

As per claims 3, Boyd specifically doesn’t disclose, message includes at least one of a name and address of a merchant, conditions of the offer, and a time limit of the offer, however Bjontegard discloses, wherein the message includes at least one of a name and address of a merchant, conditions of the offer, and a time limit of the offer (“the offer for the free drink could be limited to a female patron and a short time duration. The bar owner has thereby encouraged their male patrons to engage with female patrons with a limited time and specific offer to create social interactions between the patrons of the bar”) (0117).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to determine a location of a client device based on location sensor data received from the client device, select an offer based on the location of the client device and an event at a venue a user of the client device is attending, as disclosed by Boyd, message includes at least one of a name and address of a merchant, conditions of the offer, and a time limit of the offer, as disclosed by Bjontegard for the purpose so the consumers making purchasing product decisions often deal with information overload, market noise, pricing gaps, and conflicting product-review signals.

As per claims 4, Boyd discloses, the processor configured to receive a query from the client device for information about offers that have associated geographic locations that are proximate to the location of the client device (“While traveling home with his family, Jeremy may receive via SMS the latest traffic announcements and an advised alternate route, with location tracking provided via the integrated portal and the GPS in Jeremy's phone. During the drive Jeremy may play CDs or a USB thumb drive, purchased at the concert venue with his membership card, that has been pre-filled with classic tracks from the Rolling Stones through his car stereo. Once at home, the family may decide to see the show again on a digital cable channel. Payment is also done by card, and, as with all other transactions, Jeremy receives loyalty points”) (0145, 0148).

As per claims 5, Boyd discloses, receive a query from the client device for information about offers that have associated geographic locations that are proximate to a future location intended (“to use the system, the visitor must register via a landing page for a free or base membership. In one embodiment, the visitor is required to supply only minimum information, such as a name and email, with the portal sending later follow-up requests for more information along with purchase offers or exclusive rewards for providing social network information. In some embodiments, the visitor may receive a membership identification code, which they may use at the venue or other venues associated with the system in the future for free WiFi access, encouraging loyalty”) (0148).

As per claims 6, Boyd discloses, interact with a customer relations server to conduct transactions with advertiser and merchant devices or a venue server (“tracking suppliers and users, the portal may allow administrators to track leads or reports of potential new suppliers or vendors, advertisers, sponsors, users, or other features, as shown in FIGS. 5I for entering a new lead, and 5J, showing a table of existing leads and statuses. Similarly, as shown in FIG. 5K, the portal may allow an administrator to view and manage a list of contacts”) (0161, 0148).

As per claims 7, Boyd discloses, wherein the transactions include purchasing of tickets, merchandise, concessions, goods, and checking-in (“an administrator may select to view suppliers, as shown in FIG. 5F, from a link on the home page. As shown in FIG. 5G, suppliers may comprise various inventory providers, including a venue providing tickets, or a concession or merchandise provider”) (0159).

As per claims 8, Boyd discloses, customer relations server for facilitating transactions at a venue, the customer relations server comprising (“and generate a message to the client device based on the offer”) (0005): 
a geolocation module configured to determine a location of a client device (“communication may comprise checking in via a location tracking social networking application, sending a text message or multimedia message to a team or band portal, or otherwise communicating with the portal. At step 404, the portal may receive information of purchased tickets and fan communications. In some embodiments, the portal may review cost and quality options of potential offers specific to engagement of the fan”) (0135, fig. 4);
a venue interface configured to generate ticket offers based on the location of the client device and check-in upon entering a given venue location (“Such communication may comprise checking in via a location tracking social networking application, sending a text message or multimedia message to a team or band portal, or otherwise communicating with the portal. At step 404, the portal may receive information of purchased tickets and fan communications”) (0135), the venue interface integrated with ticketing sales and distribution services from a venue server through an application programming interface (“the portal may provide the fan with information on new products and services from the event operator, such as the team or band. At step 408, responsive to a selection by the fan of a purchase option or otherwise responding, such as by leaving comments on a portal message board or otherwise engaging with the portal, the fan engagement choice may be sent to the event operator and/or sponsor. In many embodiments, the portal may track fan engagement and gaps and costs in utilization of various programs and services. Fan engagement patterns and behavior may be provided to the operator and/or sponsor to better tailor future offerings. At step 410, in some embodiments, the fan may receive a loyalty reward from the event operator or sponsor for their engagement. Such rewards may comprise discounts, exclusive offers, upgrades, or other merchandise or services, as discussed above”) (0135, fig. 4).
Boyd specifically doesn’t disclose, an e-commerce interface configured to provide the client device with an ability to purchase merchandise from advertiser and merchant devices based on a determination that the client device has checked in, however Bjontegard discloses, and an e-commerce interface configured to provide the client device with an ability to purchase merchandise from advertiser and merchant devices (“user is back at the location as detected in FIG. [23] "1" or another location that has been determined to be the user's home, additional offers, coupons, information and content can be presented by the team and/or stadium owners. This can updates on the next time the team is playing in the stadium, discount offers such as bring a friend and get 50% off or other enticement offers to return to the stadium. This complete solution thereby enables the stadium owner and/or team to communicate with their fans from the moment they purchase their tickets, as they are coming to the stadium, while they are attending the sporting event at the stadium, as they are returning on the way home and after they have returned home, thus creating loyalty between the fan and the stadium/team”) (0198) based on a determination that the client device has checked in (“Contextual check-in: once a user enters a context where there is a check-in required, this is performed automatically”) (0271).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to a geolocation module configured to determine a location of a client device, a venue interface configured to generate ticket offers based on the location of the client device and check-in upon entering a given venue location, the venue interface integrated with ticketing sales and distribution services from a venue server through an application programming interface, as disclosed by Boyd, an e-commerce interface configured to provide the client device with an ability to purchase merchandise from advertiser and merchant devices based on a determination that the client device has checked in, as disclosed by Bjontegard for the purpose so the consumers making purchasing product decisions often deal with information overload, market noise, pricing gaps, and conflicting product-review signals.

As per claims 9, Boyd discloses, wherein the venue interface is further configured to issue digital tickets to the client device for scanning upon admission or check in at the given venue location (“the integrated portal may provide a single checkout or shopping cart system to allow a user to buy tickets, ringtones, videos, posters, t-shirts, hats, or other tangible items, or non-tangible services, such as an opportunity to meet an athlete, band member, or artist in person, concierge service or catering at the event, roses delivered to the user's seat, etc.”) (0051).

As per claims 10, Boyd discloses, wherein the e-commerce interface is further configured to provide the client device with an ability to specify delivery of the merchandise directly to a seat during intermission, held for pickup after the event, or mailed to an address (“the integrated portal may provide a single checkout or shopping cart system to allow a user to buy tickets, ringtones, videos, posters, t-shirts, hats, or other tangible items, or non-tangible services, such as an opportunity to meet an athlete, band member, or artist in person, concierge service or catering at the event, roses delivered to the user's seat, etc.”) (0051).

As per claims 11, Boyd discloses, further comprising a message generator configured to generate direct-to-consumer messages with offers during intermission from advertiser and merchant devices (“the integrated system may transmit communications, updates, recommendations, or other notifications to user computer devices, via one or more communications channels, including text or multimedia messaging to a phone, Facebook or Twitter status updates, email, or any other type and form of communications channel. In many embodiments, computing devices communicating with the integrated system may be used by retailers and/or venue operators, such as point-of-sale (POS) terminals, ticket verification devices, concession stand payment devices, or any other type and form of computing devices”) (0054).

As per claims 12, Boyd discloses, further comprising a chat and social media interface configured to facilitate communications between the client device and other client devices (“an organization interface module 208, sometimes referred to as a team module, may comprise a user data analysis module 214. User data analysis module 214 may comprise functionality for single sign-on via one or more social networks, such as Facebook, Twitter, LinkedIn, Yahoo Groups, Google+, or any other type and form of social network. Teams or other organizations may analyze, segment, and report on fans or consumer data in real time or near real time, with data provided via purchase history, social network profile data, ticket purchase databases, ecommerce databases, or other systems. Customer relationship management module 216 may comprise functionality to allow organizations to communicate with consumers based on criteria defined by user data analysis module 214, such as notifications regarding potential product offerings or exclusive ticket offers, loyalty rewards, or other communications”) (0057).

As per claims 13, Boyd discloses, further comprising a calendar module configured to create a shared virtual calendar including availability information of the client device and the other client devices (“when a concert promoter provides 100 admission tickets of inventory to the online marketplace, in many embodiments, the concert promoter sells the 100 admission tickets to the marketplace operator, provides a contract to sell the 100 admission tickets at a future date, provides an identifier that the 100 admission tickets have been sold although they remain in the possession of the concert promoter, etc.”) (0052).

As per claims 14, Boyd discloses, wherein the calendar module is further configured to facilitate ticket purchase by receiving a selection of a data and time from the client device and transmitting ticket purchase notifications to the other client device, the ticket purchase notifications facilitating purchase transaction completion on the other client devices (“Customer relationship management module 216 may comprise functionality to allow organizations to communicate with consumers based on criteria defined by user data analysis module 214, such as notifications regarding potential product offerings or exclusive ticket offers, loyalty rewards, or other communications.”) (0057).

As per claims 15, Boyd discloses, method, in a data processing system comprising a processor and a memory, for facilitating transactions at a venue, the method comprising (“and generate a message to the client device based on the offer”) (0005): 
determining a location of a client device based on location sensor data received from the client device (“communication may comprise checking in via a location tracking social networking application, sending a text message or multimedia message to a team or band portal, or otherwise communicating with the portal. At step 404, the portal may receive information of purchased tickets and fan communications. In some embodiments, the portal may review cost and quality options of potential offers specific to engagement of the fan”) (0135, fig. 4);
determining an offer to an event at a venue is available based on the location of the client device (“the portal may provide the fan with information on new products and services from the event operator, such as the team or band. At step 408, responsive to a selection by the fan of a purchase option or otherwise responding, such as by leaving comments on a portal message board or otherwise engaging with the portal, the fan engagement choice may be sent to the event operator and/or sponsor. In many embodiments, the portal may track fan engagement and gaps and costs in utilization of various programs and services. Fan engagement patterns and behavior may be provided to the operator and/or sponsor to better tailor future offerings. At step 410, in some embodiments, the fan may receive a loyalty reward from the event operator or sponsor for their engagement. Such rewards may comprise discounts, exclusive offers, upgrades, or other merchandise or services, as discussed above”) (0135, fig. 4);
determining the client device is checked-in to the venue (“an administrator may select to view suppliers, as shown in FIG. 5F, from a link on the home page. As shown in FIG. 5G, suppliers may comprise various inventory providers, including a venue providing tickets, or a concession or merchandise provider”) (0159);
monitoring for merchandise or concession orders via the client device during the event (“the enterprise management system may comprise a location engine. The location engine may comprise an application, service, server, routine, process, or other executable logic for tracking location based data, including GPS data, IP-based location data, cellular-based location data, RFID location data, etc.”) (0074);
fulfilling the merchandise or concession orders by communicating the orders to a commerce or point-of-sale system (“a personalized welcome text may be displayed, again identifying the concert and venue. While purchasing food prior to the concert at a local fast food restaurant that is also associated with the integrated portal, Jeremy's sons may receive an SMS coupon for a free milkshake from the fast food restaurant when they make a purchase via member cards tied to Jeremy's account. Similarly, Jeremy may dine with his wife at a local Italian restaurant with a reservation made through the integrated portal, potentially earning him additional membership points or rewards. Payment may be made via his membership card or mobile phone”) (0143).
Boyd specifically doesn’t disclose, generate a message to the client device based on the offer, however Bjontegard discloses, generating a message notifying the client device of the offer (“the system determines the user's intent to attend an event at the stadium, verifies and records this information, then enables communication of relevant offers to the user as the user approaches the stadium on the way to the event, how the user can be engaged, encouraged to participate, entertained and rewarded for sharing the experience with others while at the stadium, then acknowledges and thanks the user for attending as the user is leaving, then rewarded, enticed and promoted to return for another future event when returning home”) (0053);
and generating offers associated with the venue at the end of the event (“the system determines the user's intent to attend an event at the stadium, verifies and records this information, then enables communication of relevant offers to the user as the user approaches the stadium on the way to the event, how the user can be engaged, encouraged to participate, entertained and rewarded for sharing the experience with others while at the stadium, then acknowledges and thanks the user for attending as the user is leaving, then rewarded, enticed and promoted to return for another future event when returning home”) (0053).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to determine a location of a client device based on location sensor data received from the client device, select an offer based on the location of the client device and an event at a venue a user of the client device is attending, as disclosed by Boyd, generate a message to the client device based on the offer, as disclosed by Bjontegard for the purpose so the consumers making purchasing product decisions often deal with information overload, market noise, pricing gaps, and conflicting product-review signals.

As per claims 16, Boyd discloses, wherein the message comprises a short message service ("SMS") message, an e-mail message, or an in-application message to the client device (“Data is output during an output stage 306, and delivered through various distribution channels, such as XML data or similar data delivered to venues, attraction operators, retailers, etc.; email; ftp; delivery via web pages, mobile applications, text or multimedia messaging, or broadcast feeds. Customer and Distribution Profiles define which data the customer has access to, how it should be formatted and what communication mechanism should be used for delivery. This means that the delivery of the information can be tailored to the specific wishes of the customer.”) (0067).

As per claims 17, Boyd discloses, wherein the offers associated with the venue include offers to see a same show again or premium content about a show, actors, creative team, and/or producers (“Concessions may also purchased via membership cards or phones, or may be pre-ordered or pre-paid while purchasing the tickets and redeemed at the concert. As a member, Jeremy may receive an exclusive notification of the set list prior to the start of the show on his phone. During the break, Jeremy orders at the self-ordering kiosk and pays as well. His sons pick up the order by number”) (0144).

As per claims 18, Boyd discloses, wherein the offers associated with the venue include recommendations of other shows of a same theater company or producing partners (“Teams, bands, artists, or other attractions may utilize the integrated platform to provide a fan- or consumer-centric experience with ticket sales and merchandise offers made dynamically based on analyzing user behavior, past purchasing behavior, and/or social networking data. For example, the integrated portal may provide a single checkout or shopping cart system to allow a user to buy tickets, ringtones, videos, posters, t-shirts, hats, or other tangible items, or non-tangible services, such as an opportunity to meet an athlete, band member, or artist in person, concierge service or catering at the event, roses delivered to the user's seat, etc.”) (0051).

As per claims 19, Boyd discloses, wherein the offers associated with the venue include recommendations based on a user's demographics and a category of the event to continue relationship for regional, touring productions (“based on user demographic data (e.g. age, geography, wealth, occupation, common interests, etc.) from social networking providers, such as via a Facebook page of the team or band, the portal may predict likely purchase behavior of the user. In other embodiments, past purchase activity of the user on the system may be used or combined with social networking predictive behavior to recommend fan-based purchase packages, such as tickets to an event and a t-shirt or DVD of the event, or offer up-sell opportunities, such as the option to upgrade into better seats if the user also purchases a pair of items of merchandise. By providing such diverse sales opportunities in an integrated portal, the provider may take advantage of different profit margins to provide discounts for package purchases”) (0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to designing certain aspects of an event venue and for communicating information regarding the event and the event venue to others.
U.S. Pub. No. 20130151294 (“Denker”)
Denker discloses, to receive a goal corresponding to a specific product a consumer desires to purchase; determine a location associated with a mobile device of the consumer; identify a merchant that is located at or near the location associated with the mobile device of the consumer; determine whether the merchant offers for sale the specific product associated with the goal; provide a notification to the mobile device associated with the consumer based at least in part on determining that the merchant offers for sale the product, the notification comprising information related to the user's progress towards the goal.
U.S. Pub. No. 20210248645 (“Huke”)
Huke discloses, a wagering platform which matches data provided by an advertiser to situational data at a live event to deliver ads to a bettor by receiving data from an advertiser including advertisement content, conditions under which the advertisement should be delivered, and a schedule of live events during which the advertisement should be delivered to a bettor and saving the data to an advertisement database. The data in the advertisement database is compared against data from a live event, sensor and interaction data collected by a user device used by a bettor, and demographics and behavioral data relevant to the bettor can be used to identify an advertisement matching the present conditions, and further deliver the identified advertisement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682